Citation Nr: 1015088	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  07-27 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss of the 
right ear.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis.

3.  Entitlement to service connection for shortness of breath 
due to asbestos exposure.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for hearing loss of the 
right ear.

6.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine, rated as 10 
percent disabling prior to August 4, 2008, and 20 percent 
disabling since that date.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from 
August 1957 to February 1980, when he retired.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 decision by the RO in San Diego, 
California.  Personal hearings were held before an RO 
decision review officer in June 2008, and before the 
undersigned Veterans Law Judge in January 2010.

Additional evidence was received from the Veteran in January 
2010.  As the Veteran has waived initial RO review of this 
evidence, the Board will consider it.  38 C.F.R. § 20.1304 
(2009).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The RO denied service connection for hearing loss of the 
right ear in an April 1980 rating decision and properly 
notified the Veteran, who did not appeal that decision.

2.  Some of the evidence received since the April 1980 rating 
decision is not cumulative of evidence previously of record 
and raises a reasonable possibility of substantiating the 
claim.

3.  In June 2008, prior to the promulgation of a decision in 
the present appeal, the Board received notification from the 
appellant that he wished to withdraw his Substantive Appeal 
as to the issues of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
asbestosis, and entitlement to service connection for 
shortness of breath due to asbestos exposure.

4.  Tinnitus is causally or etiologically related to active 
service.

5.  Right ear hearing loss began many years after active duty 
and was not caused by any incident of service.

6.  Prior to August 4, 2008, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by some painful 
limitation of motion no worse than 70 degrees of flexion, and 
the combined range of motion of the thoracolumbar spine was 
greater than 120 degrees.  There was no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

7.  From August 4, 2008, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by some painful 
limitation of motion; his remaining functional range of 
motion is better than 30 degrees of flexion; ankylosis is not 
present.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the claim 
for entitlement to service connection for hearing loss of the 
right ear is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

2.  As to the issue of whether new and material evidence has 
been submitted to reopen a claim for service connection for 
asbestosis, the criteria for withdrawal of a Substantive 
Appeal by the appellant have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

3.  As to the issue of service connection for shortness of 
breath due to asbestos exposure, the criteria for withdrawal 
of a Substantive Appeal by the appellant have been met. 38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2009).

4.  Tinnitus was incurred during active service. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).

5.  Hearing loss of the right ear was not incurred, directly 
or presumptively, in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).

6.  The criteria for a rating in excess of 10 percent for the 
service-connected degenerative disc disease of the lumbar 
spine, prior to August 4, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2009).

7.  The criteria for a rating in excess of 20 percent for the 
service-connected degenerative disc disease of the lumbar 
spine from August 4, 2008, have not been met.  38 U.S.C.A. §§ 
1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).

Regarding the Veteran's application to reopen the claim for 
service connection for hearing loss of the right ear, the 
Board finds that, in view of its favorable disposition of 
this matter, all notification and development action needed 
to fairly adjudicate this matter has been accomplished.

Concerning the remaining claims, the RO provided the 
appellant pre-adjudication notice by letters dated in March 
2006.  Additional notice was sent in May 2008 and November 
2008, and the claims were readjudicated in supplemental 
statements of the case dated in March 2008, September 2008 
and December 2008.  Mayfield, 444 F.3d at 1333.  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the RO and 
the Board.  

Although the Veteran's representative stated that he planned 
to submit additional medical records directly to the Board, 
and the record was held open for 60 days for this purpose, 
the Veteran has not submitted any additional records.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Asbestosis and Shortness of Breath Due to Asbestos Exposure

In a May 2006 decision, the RO denied service connection for 
shortness of breath due to asbestos exposure, and determined 
that new and material evidence had not been submitted to 
reopen a claim for service connection for asbestosis.  A 
notice of disagreement was received from the appellant as to 
these issues in December 2006. A statement of the case was 
issued in August 2007.  A Substantive Appeal (VA Form 9) was 
received from the appellant in August 2007.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, via a letter received by the 
RO June 2008, has withdrawn his appeal as to the issues of 
service connection for shortness of breath due to asbestos 
exposure, and whether new and material evidence had been 
submitted to reopen a claim for service connection for 
asbestosis, and, hence, there remain no allegations of errors 
of fact or law for appellate consideration as to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues and they are dismissed.

New and Material Evidence 

Although it appears that the RO has reopened the previously 
denied claim for service connection for hearing loss of the 
right ear, regardless of how the RO ruled on the question, 
the Board must determine for purposes of jurisdiction whether 
there is new and material evidence sufficient to reopen the 
claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curium).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Veteran submitted his original claim for service 
connection for hearing loss of the right ear in March 1980.  
The RO denied this initial claim in an April 1980 rating 
decision, finding that the Veteran's hearing acuity in his 
right ear was within normal limits.  The RO notified the 
Veteran of this denial, and the Veteran did not file an 
appeal.  Therefore, the RO's April 1980 decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.

The evidence of record at the time of the April 1980 rating 
decision included the Veteran's service treatment records 
which are negative for hearing loss of the right ear.

In December 2005 the Veteran filed an application to reopen 
his previously denied claim for service connection for 
hearing loss of the right ear.  During the course of the 
appeal he has submitted written statements and testimony 
regarding his claimed hearing loss of the right ear, and VA 
outpatient treatment records and treatment records from a 
Naval hospital showing that he currently has hearing loss of 
the right ear.  Additional evidence includes VA audiological 
examinations dated in November 1982, February 2006, August 
2007 and August 2008.  Recent medical records reflect current 
hearing loss in the right ear.

Upon review of the record, the Board finds that some of the 
evidence received since the April 1980 rating decision is 
both new and material.  Specifically, the Veteran has 
provided medical evidence demonstrating that he currently has 
a hearing loss disability in the right ear as defined by VA 
regulation (see 38 C.F.R. § 3.385), which was the basis for 
the prior denial.  Thus, this evidence relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim, 
and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Service Connection For Tinnitus and Hearing Loss of the Right 
Ear

The Veteran essentially contends that he incurred hearing 
loss and tinnitus in service as a result of noise exposure 
during his many years of working in the engine room of Navy 
ships.

In this regard, the Board notes that the RO granted service 
connection for hearing loss of the left ear in an April 1980 
rating decision.

The Veteran's DD Form 214 reflects that he served in the U.S. 
Navy, that his primary military occupational specialty was a 
refrigeration and air conditioning mechanic, and that he was 
a systems coordinator.  The Board finds that the Veteran's 
service was consistent with noise exposure.

The Board has considered whether adjudicating the claim for 
service connection for hearing loss of the right ear on the 
merits at this time would prejudice the Veteran.  In this 
case, the Veteran has been provided with pertinent laws and 
regulations regarding service connection, and the RO has 
reopened his claim and considered it on the merits.  He has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  His arguments 
have focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted.  
Therefore, the Board can proceed with this claim without 
prejudice to the Veteran.  See Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Service treatment records reflect that on enlistment 
examination in July 1957, the Veteran's hearing was 15/15 on 
whispered and spoken voice testing.  In a July 1957 report of 
medical history, the Veteran denied a history of ear trouble.

Audiometric testing on examination in March 1967 revealed 
right ear decibel thresholds of 5, 5, 10, 15, and 20, and 
left ear decibel thresholds of 5, 10, 15, 35 and 40 at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  The diagnosis was mild hearing loss in the 3000 to 
6000 range, bilateral, no current disability.

Audiometric testing on examination in July 1978 revealed 
right ear decibel thresholds of 0, 0, 0, 10, and 25, and left 
ear decibel thresholds of 10, 15, 30, 50 and 50 at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  

Audiometric testing on examination in December 1979 revealed 
right ear decibel thresholds of 20, 5, 15, 20, and 20 , and 
left ear decibel thresholds of 20, 15, 35, 45, and 60, at the 
respective frequencies of 500, 1000, 2000, 3000, and 4000 
hertz.  The diagnosis was stable high frequency hearing loss 
in the left ear, no current disability.  Service treatment 
records are negative for complaints or diagnosis of tinnitus.

On VA examination in November 1982, audiometric testing 
revealed right ear decibel thresholds of 10, 5, 10, and 15, 
and left ear decibel thresholds of 10, 5, 30, and 50, at the 
respective frequencies of 500, 1000, 2000, and 4000 hertz.  
Speech discrimination testing was 100 percent in the right 
ear, and 96 percent in the left ear.  The diagnoses were 
normal hearing in the right ear, mild to moderate middle and 
high frequency loss in the left ear, and periodic mild 
tinnitus in the left ear.

At a February 2006 VA audiological examination, the examiner 
noted that she had reviewed the claims file.  She discussed 
prior audiometric test results in detail.  The Veteran 
reported that he had 24 years of active duty service in the 
Navy, and that his job during that time was in engineering, 
working around machinery.  He said hearing protection was 
only worn during General Quarters with shooting of weapons.  
With respect to non-military noise, he said he worked in a 
shipbuilding environment without use of hearing protection.  
He did not report tinnitus.

The examiner attempted to perform audiometric testing, but 
indicated that the Veteran's responses to pure tone testing 
were considered to be invalid in both ears.  There was 
variability using ascending and descending test methods, and 
there was poor agreement between responses to speech and 
responses to tones.  Word recognition ability was very good 
bilaterally.  The examiner noted that due to the Veteran's 
invalid responses to pure tone testing, the examination was 
inadequate for rating purposes.  She stated that the claims 
file was reviewed and she could make an opinion based on the 
claims file.  She opined that there was no evidence of 
hearing loss for VA purposes in the service treatment records 
up through December 1979.  Hearing loss in both ears was 
documented much later through VA audiograms and fitting of 
hearing aids; however there was no indication that there was 
hearing loss in the right ear related to military service.  
The examiner opined that any hearing loss in the right ear 
was less likely as not related to noise exposure in service.

At an August 2007 VA audiological examination, the examiner 
noted that no records were available for review.  The Veteran 
reported working as a machinist's mate in service, and said 
hearing protection was not used.  He denied noise exposure 
since military service.  He complained of bilateral tinnitus 
that came and went.  He said that tinnitus began about two 
years after he separated from active duty.  He said he first 
noticed hearing loss about five years after separation from 
service.  The examiner attempted to perform audiometric 
testing, but indicated that the pure tone thresholds were 
invalid in light of 10- to 25-decibel discrepancies with 
ascending versus descending presentation methods.  Speech 
discrimination was fair-to-good bilaterally at elevated 
listening levels.  The examiner indicated that in light of 
the invalid results provided by the Veteran that day, the 
examination was inadequate for rating purposes.

Audiology treatment records from Balboa Naval Medical Center 
reflect that the Veteran complained of hearing loss present 
since 1965.  He also complained of intermittent tinnitus.  
The examiner noted that diagnostic audiological testing 
produced minimum responses that were indicative of a severe 
sensorineural hearing loss bilaterally.  Speech reception 
thresholds, particularly on the right, were better than the 
pure tone average, and the patient's apparent ability to 
converse without a hearing aid might suggest that the actual 
thresholds were somewhat better than indicated.  The 
diagnoses were sensorineural hearing loss and subjective 
tinnitus.

At a June 2008 RO hearing, the Veteran testified that he 
worked in the engine room of ships from 1958 to 1980 during 
his service in the Navy, that the environment was very noisy 
and that he was not allowed to wear hearing protection.  He 
testified that he first noticed his tinnitus after he 
retired.  He said that after he retired from the Navy, he 
worked on ships, with "The same exposure to loud noise for 
ten years."  He said that he did not work after that as he 
was feeling bad due to his back, knee, and hearing.

At an August 2008 VA audiological examination, the examiner 
noted that the claims file was not available.  The Veteran 
reported that he had noise exposure in service as a machinist 
mate, and that hearing protection was not used.  He said he 
worked as a shipbuilder as a civilian, without hearing 
protection.  He reported constant tinnitus in the right ear, 
present for one year.  The examiner noted that the Veteran's 
responses to pure tone testing were invalid in both ears.  
Variability was noted using ascending and descending test 
method.  Speech recognition scores were 80 percent in the 
right ear, and 84 percent in the left ear.  The examiner 
opined that word recognition was good bilaterally.  The 
examiner indicated that an opinion would not be provided as 
to any relationship between right ear hearing loss and 
service, since the pure tone testing results were invalid, 
and the claims file was not available.  The examiner opined 
that since the Veteran reported that he noticed tinnitus one 
year ago, significantly post-active duty time, it was less 
likely as not that the Veteran's tinnitus was related to 
military noise exposure.

At an August 2008 VA ear disease examination, the examining 
physician noted that the claims file was not available.  She 
noted that the examination request (from the RO) indicated 
that the Veteran's service treatment records showed no 
complaints of tinnitus, and showed normal hearing in the 
right ear during service.  The examiner indicated that she 
reviewed the Veteran's VA medical records, and summarized 
their findings in her examination report.  She said that on 
the current examination, the Veteran reported that he had 
hearing loss in the right ear for approximately five years.  
He said he had tinnitus in the right side only, which was 
intermittent and began a little more than one year ago.  He 
said the tinnitus occurred at most two times per day, and 
lasted for approximately one minute.  He stated that he 
received hearing aids about one year ago, which the examiner 
noted was inconsistent with the audiologic history reported 
in August 2007.  He reported that he had noise exposure 
working in an engine room for 20 years without ear 
protection.  He denied other occupational or recreational 
noise exposure.  The examiner noted that the results of Weber 
testing were unreliable; the Veteran said he was unable to 
hear a tuning fork in order to localize the sound, but 
nonetheless was able to respond to commands during the 
examination, even without his hearing aids.

The examiner noted that the Veteran's history demonstrated 
many inconsistencies with prior VA medical records.  The 
examiner opined that it appeared that the Veteran's tinnitus 
started well after his military service.  She noted that the 
VA audiograms did not produce valid results to evaluate the 
hearing loss claim, but that severe bilateral high frequency 
sensorineural hearing loss was shown on examination at Balboa 
Medical Center in February 2008.  She said that if this 
report was confirmed, then the Veteran's right-sided tinnitus 
and hearing loss was likely age-related, given the time 
course.  He did have significant noise exposure in service, 
but with no mention of tinnitus or right-sided hearing loss 
during service or for many years after service, it was less 
likely as not that these conditions were caused by or a 
result of his military-related noise exposure.

At his January 2010 Board hearing, the Veteran reiterated 
many of his assertions, and testified that he had ringing in 
his ears for many years.

As noted, service treatment records are entirely negative for 
tinnitus.  As to the question of continuity of symptomatology 
of tinnitus, the Board notes that the Veteran's statements as 
to the date of onset of this condition are extremely 
variable.  He has reported that the condition began in 
service, or that it began two years after service, or that it 
began only in the last few years.  At different times, he has 
reported left-sided, bilateral, or right-sided tinnitus.  He 
has also reported constant tinnitus, as well as intermittent 
tinnitus.  Most recently, at his January 2010 hearing, he 
stated that he had ringing in his ears for many years.  Two 
VA examiners have offered medical opinions to the effect that 
the Veteran's tinnitus was not likely due to service, based 
primarily on his reports that his tinnitus was only of a few 
years' duration.

Tinnitus has been defined by the Court as a ringing, buzzing 
noise in the ears.  See YT v. Brown, 9 Vet. App. 195, 196 
(1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing 
Dorland's Illustrated Medical Dictionary 1725 (27th ed. 
1988)).  Due to the subjective nature of the disorder, the 
Veteran, as a lay person is competent to testify as to his 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995). 
Accordingly, the Board concludes that the Veteran's lay 
statements that he experienced tinnitus since service are 
competent to establish continuity of symptomatology, as he is 
also competent to testify that the ringing in his ears 
started during service and has continued since then.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

After careful consideration of all procurable and assembled 
data, and bearing in mind the benefit-of-the-doubt rule (38 
U.S.C.A. § 5107), the Board finds that the evidence is in 
relative equipoise as to the issue of service connection for 
tinnitus, given the Veteran's demonstrated acoustic trauma in 
service, his diagnosis of tinnitus in 1982, his current 
diagnosis of tinnitus, and the Veteran's (admittedly 
variable) lay statements as to the existence of tinnitus 
since service.  

Under such circumstances, and resolving reasonable doubt in 
the Veteran's favor, the Board finds that the medical 
evidence of record shows that tinnitus was incurred during 
his military service. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §§ 3.102, 3.303; Gilbert, 1 Vet. App. at 49.  
Accordingly, service connection for tinnitus is granted.

As for the claim for service connection for hearing loss of 
the right ear, the Board finds that based on the audiometric 
results shown at the February 2008 audiology evaluation at 
Balboa Naval Hospital, the Veteran has a current hearing loss 
disability of the right ear, under the standards of 38 C.F.R. 
§ 3.385.  The question remains whether this current hearing 
loss is related to service.

The Veteran has asserted that he incurred hearing loss of the 
right ear during his period of active service.  The Board 
notes that under certain circumstances lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau, 492 F.3d at 1372.  The Courts have in 
the past held that lay testimony is competent regarding 
features or symptoms of injury or disease when the features 
or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan, 451 F.3d at 1336.  
However, here, the Veteran's statements as to the date of 
onset of his right-sided hearing loss have been quite 
variable.  Moreover, a November 1982 VA audiological 
examination, performed more than two years after service, 
does not show that he had a hearing loss disability in the 
right ear.  Audiometric results at that time were normal in 
the right ear.  Thus, the Board finds that continuity of 
hearing loss symptoms in the right ear since service is not 
shown, and that hearing loss of the right ear was first 
demonstrated many years after separation from service.  As to 
a causal relationship between his current hearing loss of the 
right ear and service, the Veteran is not qualified to offer 
an opinion because the question of etiology of his hearing 
loss is not lay-observable and requires medical expertise.

The Board also finds that the Veteran's credibility is called 
into question as to the existence or degree of severity of 
any current hearing loss of the right ear, in light of the 
fact that three different VA examiners and one Navy examiner 
found that his responses to audiometric testing were 
unreliable and invalid, and that his ability to hear was 
actually better than the responses he offered during testing.

The February 2006 VA examiner, who reviewed the Veteran's 
claims file and service treatment records, concluded that it 
was not likely that the Veteran's hearing loss of the right 
ear was due to noise exposure in service.  Two VA examiners 
in August 2008 also found that it is less likely than not 
that the current hearing loss of the right ear is related to 
service.  There is no competent evidence of record linking 
the current hearing loss of the right ear, first shown 
several decades after active duty, to any incident of 
service.

The weight of the competent and credible evidence 
demonstrates that the Veteran's current hearing loss of the 
right ear began many years after his active duty and was not 
caused by any noise exposure in or incident of service.  As 
the preponderance of the evidence is against the claim for 
service connection for hearing loss of the right ear, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Increased Rating for Degenerative Disc Disease of the Lumbar 
Spine

The Veteran contends that his degenerative disc disease of 
the lumbar spine is more disabling than currently evaluated.  
In a January 1983 rating decision, service connection was 
granted for chronic low back pain and a 10 percent rating was 
assigned, effective from July 22, 1982.  The Veteran 
submitted a claim for increased rating in December 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. (1991). The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).

The RO has rated the Veteran's degenerative disc disease of 
the lumbar spine as 10 percent disabling prior to August 4, 
2008, and 20 percent disabling since that date, under 
Diagnostic Codes 5010 and 5237. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.

As pertinent to this case, under the General Rating Formula 
for Diseases and Injuries of the Spine, a 10 percent 
evaluation is appropriate where there is forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation is 
appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
appropriate for forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is appropriate 
for unfavorable ankylosis of the entire thoracolumbar spine.  
Note (1) requires an evaluation of any associated objective 
neurological abnormalities, including, but not limited to, 
bowel, or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5237.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months; a 20 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent disability evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion is zero to 30 
degrees, and left and right lateral rotation is zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees. The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
38 C.F.R. § 4.71a, Note (2), see also Plate V.  Each range of 
motion measurement is rounded to the nearest five degrees.  
38 C.F.R. § 4.71a, Note (4).

VA outpatient treatment records and outpatient treatment 
records from Balboa Naval Medical Center reflect treatment 
for complaints of low back pain as well as complaints of 
whole body weakness.  An August 2005 VA X-ray study of the 
Veteran's lumbar spine showed degenerative disc disease of 
the lower lumbar spine most severe at L4-5 and L5-S1 with 
disc space narrowing and osteophyte formation, and 
anterolisthesis at L4-5.  An October 2005 VA rheumatology 
note reflects that the Veteran complained of weakness in all 
extremities.  The examiner noted that an October 2005 
electromyography showed evidence of left L4-5 radiculopathy 
with chronic axonal injury.  On examination, there was no 
muscle tenderness, muscle strength was 5/5, and deep tendon 
reflexes were negative.  The diagnostic impression was 
degenerative joint disease of the lumbar spine and hands, 
with symptoms of increased weakness in the extremities, with 
a normal examination. 

At a February 2006 VA examination, the Veteran complained of 
low back pain.  On examination, he walked with a normal, non-
antalgic gait.  There was a normal lordotic curve with no 
evidence of erythema, edema or scoliosis.  There was 
tenderness to palpation over the spinous processes of L4-S1. 
This was localized and there were no trigger points or spasm.  
Range of motion was to 70 degrees of flexion as he was able 
to touch his ankles, and 30 degrees of extension.  Right and 
left lateral bending was to 20 degrees with mild discomfort 
and right and left rotation was to 30 degrees.  He was able 
to dress and undress easily and repetitive testing caused no 
further limitation due to pain, fatigue, weakness, lack of 
endurance or incoordination.  A neurological examination 
revealed 5/5 strength in the lower extremities with some 
difficulty doing the heel and toe walk due to arthritis.  
There was normal pin sensation in the lower extremities and 
2+ deep tendon reflexes at the left ankle and both knees.  
The right ankle reflex appeared to be absent.  Straight-leg 
raising, cross straight-leg, and extensor hallucis longus 
tests were normal.  The diagnoses were mild degenerative disc 
disease of the lumbar spine, and musculoligamentous strain of 
the lumbar spine with intermittent pain and mild functional 
limitation.  There was no occupational effect as he was 
retired.

An April 2006 VA treatment note reflects that the Veteran 
complained of bilateral upper arm and lower leg weakness for 
one year.  On examination, he had good stability and 
coordination, and normal muscle strength and tone.  A 
September 2006 VA rheumatology note reflects a diagnostic 
impression of degenerative joint disease of the lumbar spine.  
It was noted that myopathy had been ruled out by biopsy.

At a June 2008 RO hearing, the Veteran testified that after 
he retired from the Navy, he worked on ships for ten years.  
He said that he did not work after that as he was feeling bad 
due to his back, knee, and hearing.  He reported constant 
back pain, and said that his back hurt when standing or 
sitting, and that although he had been given pain medication, 
he did not use it.  He denied receiving any hospitalization 
for his back disability.  He said he could not touch his 
toes, and that rather than bend over to tie his shoes, he 
lifted his foot up.  At his January 2010 hearing, the Veteran 
reported severe back pain.

At an August 4, 2008 VA examination, the Veteran complained 
of low back pain.  He reported urinary incontinence which the 
examiner opined was not related to his back disability.  On 
examination of the thoracic sacrospinalis, there was no 
spasm, atrophy or guarding, and no weakness.  There was pain 
with motion, and tenderness.  The examiner opined that the 
tenderness did not result in an abnormal gait or abnormal 
spinal contour.  The Veteran's gait was noted to be antalgic.  
There was no kyphosis, lumbar flattening, lumbar lordosis, 
scoliosis or reverse lordosis.  Muscle strength and tone were 
normal in the lower extremities, and there was no muscle 
atrophy.  Sensation and reflexes were normal.  There was no 
ankylosis of the thoracolumbar spine.  Active and passive 
range of flexion of the thoracolumbar spine was performed to 
55 degrees.  Pain began and ended at 55 degrees.  Active and 
passive extension was to 10 degrees, active and passive 
lateral flexion was to 15 degrees bilaterally, and active and 
passive lateral rotation was to 20 degrees bilaterally.  Pain 
was noted at the terminus of each range of motion noted 
above.  There was pain on motion, and there was no additional 
loss of motion on repetitive use of the joint.  The examiner 
noted that an August 2007 X-ray study showed grade 1 anterior 
spondylolisthesis of L4 on L5 that was increased slightly.  
There was mild multilevel degenerative disc disease that was 
unchanged.  The examiner noted that the Veteran had retired 
in 1993 due to his age or duration of work.  The diagnosis 
was degenerative disc disease of the lumbosacral spine, with 
no evidence of lumbosacral radiculopathy on examination, 
grade 1 anterior spondylolisthesis on radiological 
examination.  

Prior to August 4, 2008

During the period prior to August 4, 2008, when evaluating 
the low back disability, in order to be entitled to the next-
higher 20 percent rating under the general rating formula, 
the evidence must show forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Given the evidence of record, the Board finds that there is 
no support for an increased rating in excess of 10 percent 
for the Veteran's service-connected degenerative disc disease 
of the lumbar spine under DC 5237.  Regarding the February 
2006 VA examination, the Veteran does not warrant an increase 
in rating based on his limitation of motion, and there is no 
noted ankylosis.  Specifically, forward flexion was no worse 
than 70 degrees, and has not been shown to be greater than 30 
degrees but not greater than 60 degrees.  The combined range 
of motion of the thoracolumbar spine is 200 degrees.  In 
addition, the February 2006 VA examination report shows that 
the Veteran does not have muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour.

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra, 8 Vet. App. at 206.  In this regard, 
the record indicates consistent complaints of low back pain.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 20 percent evaluation, during the period 
prior to August 4, 2008.  Indeed, the objective findings show 
forward flexion well in excess of 60 degrees.  Although some 
limitation of function has been demonstrated, such is found 
to be appropriately contemplated in the 10 percent evaluation 
in effect during this period.

Thus, based on the aforementioned evidence, the Veteran has 
not met the schedular requirements for an increased 20 
percent disability evaluation under Diagnostic Code 5237 
during the rating period prior to August 4, 2008.

The Board has also considered whether an increased rating is 
warranted via application of Diagnostic Code 5243, concerning 
intervertebral disc syndrome.
The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  There are no 
other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
during the period prior to August 4, 2008.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

Since August 4, 2008

During the period since August 4, 2008, when evaluating the 
low back disability, in order to be entitled to the next-
higher 40 percent rating under the general rating formula, 
the evidence must show forward flexion of the thoracolumbar 
spine to 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.

The Board finds no support for a 40 percent rating under 
Diagnostic Code 5237 based on the orthopedic manifestations 
of the Veteran's low back disability.  Indeed, the Veteran's 
August 2008 VA examination revealed forward flexion of the 
lumbar spine to no worse than 55 degrees.  Ankylosis was not 
shown.

Even considering additional functional limitation due to 
factors such as pain and fatigue, the overall evidence does 
not indicate a disability picture comparable to the criteria 
for the next-higher 40 percent evaluation, over any portion 
of the rating period since August 4, 2008.  Indeed, the 
objective findings show forward flexion well in excess of 30 
degrees, with no ankylosis.  Although some limitation of 
function has been demonstrated, such is found to be 
appropriately contemplated in the 20 percent evaluation in 
effect since August 4, 2008.

The evidence here does not establish incapacitating episodes, 
as defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  There are no 
other relevant code sections for consideration.

In sum, there is no basis for a rating in excess of 20 
percent for degenerative disc disease of the lumbar spine 
during the period from August 4, 2008.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, supra.

Other Back Concerns

Next, the Board notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected back disability.

Although an October 2005 electromyography showed evidence of 
left L4-5 radiculopathy with chronic axonal injury, all of 
the treatment records and the VA examinations in 2006 and 
2008 reflect essentially normal strength, sensation and 
reflexes in the lower extremities.

The Board finds that as the overwhelming weight of the 
objective evidence of record does not show that the Veteran's 
low back disability is manifested by adverse neurological 
symptomatology, the claimant is not entitled to separate 
compensable ratings for any alleged adverse neurological 
symptomatology caused by his service connected back 
disability.  38 C.F.R. § 4.71a.  This is true throughout the 
period of time during which his claim has been pending.  
Hart, supra.

Extraschedular Considerations

The discussion above reflects that the symptoms of the 
Veteran's back disability, including both orthopedic and 
neurologic manifestations, are contemplated by the applicable 
rating criteria.  Thus, consideration of whether the 
Veteran's disability picture exhibits other related factors 
such as those provided by the regulations as "governing 
norms" is not required and referral for an extraschedular 
rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 
(2008).


ORDER

The appeal of the RO's denial of service connection for 
shortness of breath due to asbestos exposure is dismissed.

The appeal of the RO's determination that new and material 
evidence had not been submitted to reopen a claim for service 
connection for asbestosis is dismissed.

As new and material evidence has been received, the claim for 
service connection for hearing loss of the right ear is 
reopened, and the appeal is granted to this extent only.

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the disbursement of monetary 
benefits.

Service connection for hearing loss of the right ear is 
denied.

An increased rating in excess of 10 percent for service-
connected degenerative disc disease of the lumbar spine, 
during the period prior to August 4, 2008, is denied.

An increased rating in excess of 20 percent for service-
connected degenerative disc disease of the lumbar spine, 
during the period since August 4, 2008, is denied.






______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


